Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneoka (US 6,769,849).  Yoneoka discloses a grommet removal tool (50) comprising: a head (53) with a surface, a base (at one end) and a tip (at an opposite end); a neck (52) extending from the base at a shoulder; a collar (not labeled but shown in Fig. 2B as the enlarged portion between neck 52 and shaft 54); a shaft (read as the core of the holes 54); a plurality of two wings (56a) extending from the shaft and defining engagement ramps where the shaft extends from the collar towards the wings (56a); the diameter of the base of the head is greater than the neck, the diameter of the collar is greater than the diameter of the neck and, the diameter of the neck is greater than the diameter of the shaft (see Fig. 2B); the engagement ramps would be capable of engagement with at least some ramps on arms of a grommet; and the wings are intermediate a lateral stop (51) and the head.  
                                 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rickabus (US 6,431,585) in view of Yamamoto (US 9,115,743).  Rickabus discloses a grommet (12) comprising: a body (16) having an inner surface; a collar (26); a plurality of legs (at 17) extending away from the body; a plurality of two arms (28) extending from the body at a flexure joint and with an inner surface which is flush with the body inner surface in a first state and with an outer angled surface (as seen in orientation shown in Fig. 1); wherein the arms are moveable between the first state and a second state at the flexure joint; the angled surfaces are flush with the outer wall in the second state (when the grommet is inserted through the opening 52; column 2, lines 56-62); the arms are surrounded by an opening and window disposed along the sides and top of the arms (as seen in Fig. 1).  Rickabus does not disclose the angled surfaces of the arms interrupted with a first engagement ramp.  Yamamoto discloses a grommet including arms (42) with angled surfaces (44) which are interrupted by engagement ramps (44a).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the angled surfaces of Rickabus with the engagement ramps as disclosed in Yamamoto in order to facilitate removal of the grommet as taught in Yamamoto.


Allowable Subject Matter
Claims 13-20 are allowable.


Conclusion
Applicant’s remarks have been considered and are generally agreed with but are now moot in light of the new grounds of rejections and the indication of allowable subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677